Citation Nr: 0532619	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  98-08 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1997 for the assignment of a sixty (60) percent disability 
rating for service-connected herniated nucleus pulposus, L4-
L5 and L5-S1, clinical lumbosacral polyradiculopathy, and 
lumbar paravertebral myositis secondary to back strain.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increase of the 
rating for service-connected low back disability from 40 to 
60 percent effective November 4, 1997, the date on which the 
veteran's informal increased rating claim was received; and a 
March 1998 rating decision, which denied a claim of 
entitlement to an earlier effective date of August 1994 for 
the assignment of a 60 percent rating for this disability.  
Appeal to the Board was perfected.  

The Board twice remanded this claim, in November 2003 and in 
June 2004, for further development and compliance with 
certain due process procedures.  The remand directives having 
been completed, the claim is again before the Board for 
appellate review.  

On another matter, in November 2003, the Board REFERRED to 
the RO the veteran's informal claim of entitlement to an 
increased rating for discogenic disease and/or service 
connection for a disability characterized as deterioration of 
the back, spine, and legs as secondary to service-connected 
discogenic disease.  The record, to date, does not reflect RO 
action on this matter, but it is noted that the April 2005 
Supplemental Statement of the Case seems to have stated RO 
action will be forthcoming on this matter.  


FINDINGS OF FACT

1.  On November 4, 1997, the veteran filed a claim of 
entitlement to a disability rating higher than 40 percent for 
service-connected low back disability.   

2.  The evidence of record does not support entitlement to a 
rating higher than 40 percent before November 4, 1997, for 
service-connected low back disability.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
November 4, 1997, for the grant of a 60 percent disability 
evaluation for herniated nucleus pulposus, L4-L5 and L5-S1, 
clinical lumbosacral polyradiculopathy, and lumbar 
paravertebral myositis secondary to back strain.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. 
§§ 3.400; 3.400(o) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Service connection has been in effect for low back disability 
since the day after the veteran's discharge from active duty.  
The initial disability rating assigned was 20 percent 
effective October 20, 1991.  See May 1993 rating decision.  
Subsequent RO action increased the rating to 40 percent as of 
October 20, 1991.  See January 1995 rating decision.  

A December 1995 rating decision denied a higher evaluation, 
apparently based on the veteran's informal increased rating 
claim or notice of disagreement (NOD) (with supporting 
medical evidence) received on November 7, 1995.  The record 
contains a December 1995 Statement of the Case (SOC) on the 
denial of an increased rating.  However, the veteran did not 
file a VA Form 9 or Form 9-equivalent to perfect appeal.  See 
38 C.F.R. § 20.202.

Thereafter, VA received an informal claim of entitlement to a 
higher rating on November 4, 1997.  In a December 1997 rating 
decision, the RO granted an increase, from 40 to 60 percent, 
effective November 4, 1997.  In a February 1998 statement, 
the veteran wrote that his low back disability had been worse 
earlier than in 1997, and that he is entitled to an earlier 
effective date of August 1994 (he did not specify which date 
that month).  In a March 1998 rating decision, the RO denied 
the earlier effective date.  Appeal was perfected on the 
effective date issue.         

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for an increased rating "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an increased rating claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. §§ 
3.400; 3.400(o)(1).  

Here, given the veteran's present allegation that the 
effective date should be in August 1994, it is highly 
probative that the veteran initiated appeal of the December 
1995 rating action that denied a rating higher than 40 
percent in effect since October 20, 1991, but that he did not 
complete substantial appeal as to this decision, and did not 
thereafter seek a rating increase (higher than 40 percent) 
until November 4, 1997.  Prior to the November 1997 filing, 
the veteran sought an increase in April 1994.  The 
performance of a May 1994 VA compensation and pension medical 
(C&P) examination was prompted due to this filing, and the 
findings obtained during this examination and other evidence 
of record at that time were determined to have supported an 
increased rating of 40 percent, but no higher, for the low 
back disability.  See January 1995 rating decision.  

In the alternative, if the earlier effective date claim is 
received within one year from the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, that factually ascertainable date is applied.  
If the claim is filed outside of the one-year period, the 
effective date is the date of the receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  Accordingly, the Board has reviewed 
the record to determine whether there is evidence dated 
between November 4, 1996 to November 4, 1997, the date on 
which the increased rating claim was filed, which could 
support a 60 percent rating.  More precisely, medical 
evidence of objective findings of, namely, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings affecting the lumbar discs (see 
38 C.F.R. § 4.71a Diagnostic Code 5293 (1997)) dated within 
this period could have supported an earlier date.  The record 
does not present such evidence.  In fact, the record presents 
only one private medical record dated in 1997 (from Dr. 
Estrada); and it is dated after November 4, 1997, and the 
veteran himself has not alleged that this record would 
support an earlier effective date in 1994.  As for the 
December 5, 1997 VA C&P examination report, it, too, lacks 
objective evidence substantiating the allegation that the low 
back symptoms likely had been worse (commensurate to a rating 
higher than 40 percent in effect before the December 15, 1997 
rating decision) since November 1996 or even earlier.   

Based upon the foregoing, the Board does not find evidence of 
entitlement to a rating higher than 40 percent in or around 
August 1994, as the veteran contends.  Nor does it find basis 
to assign an effective date earlier than November 4, 1997, 
for the assignment of a 60 percent disability rating for the 
low back disability.    

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

In a September 2002 letter to the veteran, the RO explained 
specifically what evidence the regulations require to warrant 
an earlier effective date and what is missing; the June 1998 
Statement of the Case (SOC) set forth 38 C.F.R. § 3.400, 
which governs effective dates.  The letter informed him VA 
would further assist him if he contacted VA.  In June 2004, 
VA Appeals Management Center (AMC) sent him a letter 
explaining that, if he provides VA information about the 
sources of evidence pertinent to the earlier effective date 
issue, be they private doctors, employers, or other federal 
government agencies, then VA would assist him in obtaining 
such evidence.  It also stated that, notwithstanding VA's 
duty to assist, the veteran himself ultimately bears the 
burden to ensure his claim is substantiated.  This letter 
also provided notice of the fourth element: "If there is 
other evidence or information that you think will support 
your claim, please let us know.  If the evidence is in your 
possession, please send it to us."  The two Supplemental 
Statements of the Case (SSOCs) cited 38 C.F.R. § 3.159, from 
which the fourth element is taken.       

The Board acknowledges that VCAA notice was accomplished 
after the issuance of the rating decisions from which this 
appeal arises.  The Board finds no prejudicial error resulted 
as a result of a timing defect.  The Pelegrini Court 
explicitly stated that, notwithstanding the requirement that 
a valid VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

The Pelegrini Court said, at p. 120, that the RO did not err 
in failing to provide a VCAA notice where, as here, the 
rating decision being appealed was issued before enactment of 
VCAA.  What would suffice is that the notice is provided, 
along with appropriate process, during the appeal.  This was 
clearly accomplished here.  Further, even after the veteran 
was notified of a 60-day opportunity to further comment on 
the claim through the issuance of the April 2005 SSOC (sent 
in May 2005) reflecting a still-unfavorable RO decision, the 
veteran submitted duplicate copies of private medical records 
dated within the last few years that are not material to the 
earlier effective date issue.  This SSOC was sent well after 
notice of all four elements was provided.  Nor did the 
veteran specifically claim that VA failed to comply with VCAA 
notice requirements, or that he has any evidence in his 
possession required for full and fair adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  
Thus, the Board does not find prejudicial error as to the 
timing or even the substantive content of the VCAA notice in 
this case. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes written lay statements of the veteran and private 
and VA medical records.  Again, he did not report the 
existence of missing pertinent records despite appropriate 
notice during the appeal period that he may do so.  
Therefore, the Board concludes that VA has met its duty-to-
assist obligations.     


ORDER

An effective date earlier than November 4, 1997 for the 
assignment of a 60 percent disability rating for service-
connected herniated nucleus pulposus, L4-L5 and L5-S1, 
clinical lumbosacral polyradiculopathy, and lumbar 
paravertebral myositis secondary to back strain, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


